DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated suggested allowable subject matter as discussed in the interview of 1/18/22.  
As to claim 1, applicant has amended to recite “wherein the step of determining a fracture complexity value comprises calculating a difference between the observed fracture growth rate and the predicted fracture growth rate.”
As to claim 15, applicant has amended to recite “a calculating unit configured to receive information from the sensor unit to determine a predicted fracture growth rate and an observed fracture growth rate; a fracture complexity unit configured to determine a fracture complexity value based on the difference between the observed fracture growth rate and the predicted fracture growth rate; and a controller unit to apply a control technique to adjust one or more hydraulic stimulation parameters on the hydraulic fracturing system based at least in part on the fracture complexity value.”
	The closest prior art, Suarez-Rivera et al (US 2009/0065198) discloses monitoring actual versus predicted conditions of vertical fracture growth; however, is silent to generating a fracture complexity index by calculating a difference between the predicted fracture growth rate and the observed fracture growth rate; and applying a control technique to adjust one or more hydraulic stimulation parameters based at least in part on the fracture complexity index.  Applicant suggests that determining such fracture complexity value optimizes efficiency of hydrocarbon producing operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL